11-68-ag
    Zhang v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A088 777 150
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 19th day of April, two thousand twelve.

    PRESENT:
                      RALPH K. WINTER,
                      JOSEPH M. McLAUGHLIN,
                      REENA RAGGI,
                          Circuit Judges.


    YUHUA ZHANG,
             Petitioner,

                      v.                                   11-68-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:                Matthew J. Harris, Law Office of
                                   Theodore M. Davis, Long Island City,
                                   New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Terri Scadron, Assistant
                                   Director; Kathryn L. DeAngelis,
                                   Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Yuhua Zhang, a native and citizen of the People’s

Republic of China, seeks review of a December 22, 2010,

decision of the BIA affirming the January 28, 2009, decision

of Immigration Judge (“IJ”) Steven R. Abrams, which denied

her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).     In re

Yuhua Zhang, No. A088 777 150 (B.I.A. Dec. 22, 2010), aff’g

No. A088 777 150 (Immig. Ct. N.Y. City Jan. 28, 2009).        We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the decision of the IJ as supplemented by the BIA.     See Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications governed by the amendments made

to the Immigration and Nationality Act by the REAL ID Act of

2005, the agency may, considering the totality of the

                             2
circumstances, base a credibility finding on an asylum

applicant’s “demeanor, candor, or responsiveness,” the

plausibility of his or her account, and inconsistencies in

his or her statements, without regard to whether they go “to

the heart of the applicant’s claim.”       8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

F.3d 162, 167 (2d Cir. 2008).       We will defer “to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make” such a ruling.   Xiu Xia Lin, 534 F.3d at 167.

In this case, the agency reasonably based its adverse

credibility determination on the inconsistencies between

Zhang’s testimony and her asylum application and

corroborating evidence, as well as Zhang’s evasive answers

to questions.

    The agency identified numerous inconsistencies between

Zhang’s testimony and her supporting evidence, including how

long she had been pregnant when she was subjected to a

forced abortion, how it was discovered she was pregnant,

what occurred during the abortion procedure, when Zhang

returned to work after the abortion, whether she was

inserted with an intrauterine device after the abortion, and


                                3
who paid the resulting fine.     The agency also noted

significant inconsistencies between the testimony of Zhang’s

corroborating witness, Li Jin Ja, and Zhang’s testimony and

documentary evidence.     In finding Zhang not credible, the

agency reasonably relied on these inconsistencies, and on

the cumulative effect of the inconsistencies to support the

adverse credibility finding.     See 8 U.S.C. §

1158(b)(1)(B)(iii).

    Indeed, “even where an IJ relies on discrepancies or

lacunae that, if taken separately, concern matters

collateral or ancillary to the claim, . . . the cumulative

effect may nevertheless be deemed consequential by the fact-

finder.”     Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir.

2006) (internal quotation marks omitted); see also Liang

Chen v. U.S. Att’y Gen., 454 F.3d 103, 106-107 (2d Cir.

2006).     Moreover, the IJ provided Zhang with multiple

opportunities to reconcile or clarify her testimony and she

failed to present reasonable explanations for the

discrepancies.     See Ming Shi Xue v. BIA, 439 F.3d 111, 125

(2d Cir. 2006); Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005).     Thus, in this case, the totality of the

circumstances supports the agency’s adverse credibility


                                4
determination, and we must defer to that finding.    See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

Moreover, because the only evidence of a threat to Zhang’s

life or freedom, or that she was likely to be tortured,

depended upon her credibility, the adverse credibility

determination in this case necessarily precludes success on

her claims for asylum, withholding of removal, and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DENIED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5